Citation Nr: 0531287	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  01-02 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right wrist 
disorder.

3.  Entitlement to service connection for peripheral 
neuropathy in the ring and small fingers of the right hand.

4.  Entitlement to increased (initial) ratings for post-
operative residuals of a right shoulder dislocation, rated 
20 percent prior to October 4, 2004.

5.  Entitlement to an increased (initial) rating for post-
operative arthritis/bursitis/tendonitis of the right elbow, 
now rated 20 percent.

6.  Entitlement to an increased rating for a hiatal hernia, 
now rated 30 percent.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension and a TDIU rating.  In a 
June 2002 rating decision, the RO denied service connection 
for a right wrist strain and peripheral neuropathy in the 
fingers of the right hand; it also denied increased ratings 
for the right shoulder and right elbow disabilities.  

The claims for an increased rating for a hiatal hernia (now 
rated 30 percent) and for a TDIU rating are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.

In a November 2004 rating decision the RO increased the 
schedular rating for the right shoulder disability from 20 to 
100 percent effective October 4, 2004, due to arthroplasty of 
the right shoulder on that date, in accordance with DC 5051.  
See 38 C.F.R. § 4.71a (2005).  Because the veteran had 
appealed the denial of a rating in excess of 20 percent in 
June 2002, and the total rating was based solely on the 
arthroplasty and not the residuals of the in-service surgery, 
the Board will consider his entitlement to a higher rating 
prior to October 4, 2004.

Subsequent to the November 2004 supplemental statement of the 
case, the veteran submitted additional evidence.  However, he 
has waived his right to have this evidence considered by the 
RO in the first instance.  See Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); 38 C.F.R. § 20.1304 (2005).  The Board finds, 
therefore, that, to the extent not already covered in the 
REMAND portion of this decision, it can adjudicate the 
remaining issues without remanding the entire case to the RO.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran's hypertension is not related to an in-
service disease or injury or a service-connected disability.

3.  The preponderance of the probative evidence indicates 
that the veteran's complaints pertaining to the right wrist 
are not related to an in-service disease or injury or a 
service-connected disability.

4.  The evidence indicates that the veteran had ulnar 
neuropathy in the right hand that was etiologically related 
to the service-connected right elbow disability.

5.  Prior to October 4, 2004, the right shoulder disability 
was manifested by pain, instability, reduced endurance, and 
limitation of motion of the right arm to shoulder level.

6.  The right elbow disability is manifested by pain, limited 
endurance, and range of motion of 50 degrees of extension and 
85 degrees of flexion.


CONCLUSIONS OF LAW

1.  Hypertension and a right wrist disorder were not incurred 
in or aggravated by active service, nor are they proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).

2.  Ulnar neuropathy affecting the fingers of the right hand 
is proximately due to or the result of the service-connected 
arthritis/bursitis/tendonitis of the right elbow.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 
(2005).

3.  The criteria for a 30 percent schedular disability rating 
for the post-operative residuals of a right shoulder 
dislocation were met prior to October 4, 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5201 (2005).

4.  The criteria for a 30 percent schedular disability rating 
for post-operative arthritis/bursitis/tendonitis of the right 
elbow are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5019, 5024, 5206, 5207 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board must consider whether VA has satisfied 
all duties to notify and assist the appellant with respect to 
the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2004).  

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant' s behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decisions pre-dated the 
November 9, 2000, effective date of the relevant notice and 
assistance requirements.  However, the notices regarding the 
claims informed the appellant of the bases for the relevant 
decision, what types of evidence would be needed, and how the 
evidence would be secured.  Any defect with regard to the 
timing of the notice to the appellant was harmless because of 
the thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in January 2002, April 
2002, May 2002, and February 2005.  The RO also informed him 
of the information and evidence that he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  Taken 
together, these documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, and the pertinent laws and regulations 
(including 38 U.S.C.A. §§ 5103 & 5107 and 38 C.F.R. § 3.159), 
and the reasons for the RO's decisions.  There was no harm to 
the appellant; VA made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds, therefore, that VA has fulfilled its duty to inform 
the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claims.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).  Thus, VA 
has satisfied its "duty to notify" the appellant.

Although the notices were sent following the March 2000 and 
June 2002 decisions, the veteran has had more than three 
years following the initial notice to submit additional 
evidence or identify evidence for the RO to obtain.  
Following issuance of the notices the RO received additional 
evidence and re-adjudicated the substantive merits of the 
veteran's claims in a November 2004 supplemental statement of 
the case.  In readjudicating the claim, the RO considered all 
the evidence of record and applied the benefit-of-the-doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  The Board finds, therefore, that the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication.  See Mayfield, supra.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination and/or 
obtain a medical opinion if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

The RO has obtained the private and VA medical records the 
veteran identified, and provided him a VA medical examination 
and obtained a medical opinion regarding the etiology of his 
claimed disabilities in June 2002.  The veteran presented 
additional medical reports in support of his claims, and 
provided testimony before the undersigned in August 2005.  He 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claims and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claims.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2005).

In conclusion, the Board finds that the VA has satisfied both 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Board now 
turns to the merits of the claims.
Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005); see Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (service 
connection is permissible for the degree of disability 
resulting from aggravation to a non-service-connected 
disability by a service-connected disability); Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993).

To establish secondary service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
diagnosis of disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
between the service-connected disability and the claimed 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2005).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Hypertension

The veteran's service medical records, including the records 
pertaining to his Reserve service through 1999, are silent 
for any elevated blood pressure readings, and he does not 
claim otherwise.  He contends that the hypertension was 
caused by the pain he suffers due to his service-connected 
right shoulder and elbow disabilities.

The medical evidence shows that the veteran's elevated blood 
pressure readings were diagnosed as hypertension in July 
1998.  Service connection has been granted for disabilities 
of the right shoulder and right elbow, which the veteran 
claims to have caused the hypertension.  However, for the 
reasons below, the Board finds that there is no nexus between 
the hypertension and any service-connected disability.  
38 C.F.R. § 3.310(a); see Wallin, supra; Allen, supra; 
Harder, supra.

In addition to the service-connected right shoulder and elbow 
disabilities, the veteran suffers from pain caused by 
cervical spondylosis with herniated discs at C4-C5 and C5-C6 
with radiculopathy into both upper extremities; degenerative 
disc disease of the lumbar spine, status post laminectomy; 
and bilateral knee disabilities, having had surgery on both 
knees.  His medical records document his complaints of 
severe, ongoing pain attributed to all of these disabilities.

The veteran submitted an April 2000 note written on a 
prescription pad from a private physician (Glenn T. Tobias, 
D.O.) indicating that his "blood pressure is definitely 
secondary to [right] elbow/[right] shoulder pain."  The 
physician did not provide any clinical findings or rationale 
for the opinion, nor did he indicate that the opinion was 
based on the review of any medical records showing that pain 
had caused the hypertension.  The RO requested the veteran's 
treatment records from the physician, but the veteran 
reported that the records were not available because the 
physician had apparently lost his license to practice 
medicine.  In addition, the physician did not provide any 
explanation for his conclusion that the right shoulder and 
elbow pain, rather than the neck, back, or knee pain, caused 
the hypertension.  The Board finds, therefore, that the 
physician's opinion is not probative of whether the 
hypertension is etiologically related to a service-connected 
disability.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) (the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence).

A January 2002 VA treatment record indicates that the veteran 
reported that "his blood pressure was variable depending 
upon his pain level."  His physician stated in the record 
that "[i]t is my opinion that the patient's blood pressure 
is related to his pain level."  The physician did not refer 
to any medical records or clinical findings to support his 
opinion, and apparently based the assessment on what the 
veteran had reported.  In addition, the physician did not 
distinguish the pain due to a service-connected disability 
from a non-service-connected disability.  For these reasons 
the medical record is not probative of whether the 
hypertension is etiologically related to a service-connected 
disability.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the veteran's recitation of medical history 
and unsupported by clinical findings); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ("Evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence. . . .").  Likewise, other 
scattered references to a relationship between chronic pain 
and labile hypertension, such as a May 2004 VA psychology 
therapy note, appear to based only on the veteran's 
description and attribution of etiology.

Having received some evidence that was at first blush 
favorable to the veteran's claim, the RO properly sought a 
more specific VA examination to address the etiology of the 
veteran's hypertension.  In June 2002, the RO asked a VA 
examiner to review the evidence in the claims file, including 
the medical opinions described above, and to provide an 
opinion on whether the veteran's hypertension was due to a 
service-connected disability.  The examiner reviewed the 
claims file, and noted that the veteran developed 
hypertension in 1998.  During the examination, the veteran 
reported that his blood pressure "goes up with the pain he 
gets from his shoulder and elbow."  The examiner found that 
the veteran had essential hypertension.  The examiner also 
found that it was impossible to relate the hypertension to 
the right shoulder or elbow disabilities "without resort to 
speculation."  The Board notes that a medical opinion that 
is based on speculation would not be probative of service 
connection.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).  The June 2002 VA examination conclusion only 
underscores the inability of obtaining more supportive 
evidence in favor of the claim for service connection for 
hypertension as secondary to pain from service-connected 
orthopedic disabilities. 

In summary, there is no probative medical evidence of record 
showing that the hypertension is due to a service-connected 
disability.  The veteran's assertion of such is not probative 
because he is not competent to provide evidence of the 
etiology of a medical disorder.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Board finds, therefore, that the 
criteria for a grant of service connection are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for hypertension.

Right Wrist Disability

The medical evidence shows that the veteran has complained of 
pain in the right wrist, which the VA examiner in June 2002 
diagnosed as a sprain.  In addition, an X-ray study of the 
right wrist in October 1999 was interpreted as showing early 
degenerative changes in the right triscaphoid articulation.  
Service connection has been established for disability in the 
right shoulder and right elbow, which the veteran claims to 
have caused the disability in the right wrist.  His claim is, 
therefore, supported by a current medical diagnosis of 
disability and evidence of service-connected disability.  The 
probative evidence does not show, however, that the currently 
diagnosed right wrist disability is related to the elbow or 
shoulder disabilities.  Wallin, 11 Vet. App. at 512.

The RO asked the VA examiner in June 2002 to provide an 
opinion on whether the right wrist disability was related to 
the right elbow or shoulder disabilities.  The examiner 
reviewed the evidence in the claims file and provided the 
opinion that the right wrist disorder could not be related to 
the service-connected disabilities "without the resort to 
speculation."  As previously stated, a medical opinion that 
is based on speculation is not probative of service 
connection.  Bostain, 11 Vet. App. at 127.  For that reason 
the opinion of the VA examiner in June 2002 is not probative 
of a nexus between a service-connected disability and the 
right wrist disability.

A January 2004 private medical record indicates that the 
veteran had chronic right shoulder, elbow, and wrist/hand 
pain that was the result of an injury in November 1980.  The 
service medical records show that although the veteran 
incurred an injury to the right shoulder in November 1980, he 
did not injure the right elbow, wrist, or hand.  The medical 
record does not indicate that the physician had access to the 
veteran's service medical records, nor does the report of the 
evaluation indicate that the conclusion was based on any 
evidence other than the veteran's report of the cause of his 
symptoms.  The reference to the November 1980 injury was, 
therefore, apparently based on the veteran's report of the 
onset of his right upper extremity symptoms.  Because the 
reference to the November 1980 injury was based on the 
veteran's reported history, and not his documented history, 
the medical record is not probative of a nexus between the 
in-service injury and any right wrist disability.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that 
is based on the veteran's recitation of medical history, and 
not his documented history, is not probative of etiology).

There is no other medical evidence of record indicating that 
the right wrist disability is etiologically related to the 
right elbow or shoulder disabilities.  The veteran's 
assertion to that effect is not probative because he is not 
competent to provide evidence of the etiology of a medical 
disorder.  Grottveit, 5 Vet. App. at 93.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a right wrist disorder.

Neuropathy in the Right Hand

The evidence shows that the veteran underwent arthroscopic 
surgery on the right elbow in September 1998, following which 
he complained of numbness and tingling in the ulnar 
distribution of the right forearm and hand.  A VA orthopedist 
in February 2000 found that the numbness in the ulnar aspect 
of the right forearm was due to an injury to the ulnar nerve.  

In addition to the above, the medical evidence shows that the 
veteran has spondylosis of the cervical spine with herniated 
discs at C4-C5 and C5-C6, with electromyographic (EMG) and 
nerve conduction studies (NCS) revealing C5-C6 radiculopathy 
into the upper extremities.  The radiculopathy results in 
pain and weakness in the right upper extremity.  The VA 
examiner in June 2002 found that the veteran's complaint of 
numbness in the ulnar distribution was due to C5-C6 
radiculopathy, as shown in the medical records, and not a 
service-connected disability.

However, in February 2002, a private physician found evidence 
of ulnar neuropathy; and according to an October 2002 private 
medical record, a subsequent EMG/NCS showed ulnar sensory 
neuropathy distal to the right elbow, in addition to chronic 
radiculopathy related to the cervical spondylosis.  The 
veteran underwent surgery on the service-connected right 
elbow in February 2004, which revealed ulnar nerve 
entrapment.  During the surgery, an ulnar nerve neuroplasty 
and transposition at the elbow was performed.

The evidence indicates that the veteran's complaints that 
were assessed as right ulnar neuropathy began after he had 
surgery on the service-connected right elbow in September 
1998.  The subsequent surgery revealed entrapment of the 
ulnar nerve at the elbow related to the osteoarthritis in the 
joint.  The Board finds, therefore, that the evidence 
indicates that the sensory ulnar neuropathy in the right arm, 
distal to the right elbow, was secondary to the service-
connected post-operative arthritis/bursitis/tendonitis of the 
right elbow.  However, the manifestations of cervical 
radiculopathy in the right upper extremity are not shown to 
be secondary to the right elbow or right shoulder 
disabilities.
Increased Rating Claims

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

Where there is a question between two ratings, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2005).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder and elbow are considered major joints.  38 C.F.R. 
§ 4.45 (2005).

Traumatic arthritis, bursitis, and tendonitis are to be rated 
as degenerative arthritis.  Degenerative arthritis is to be 
evaluated based on the limitation of motion of the joint.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DCs 5003, 
5010, 5019, 5024 (2005).

Evaluation of the Right Shoulder Disability prior to October 
4, 2004

The veteran claimed entitlement to a disability rating in 
excess of 20 percent for his right shoulder disability in 
April 2001.  Although the RO increased the rating from 20 to 
100 percent in November 2004, the effective date for the 
increased rating was October 4, 2004, when the veteran 
underwent the surgical replacement of the right shoulder.  As 
previously stated, because the 100 percent rating was due to 
the shoulder replacement and did not consider the status of 
the disability prior to the surgery, the Board will consider 
the veteran's entitlement to a rating in excess of 20 percent 
prior to October 4, 2004.  

With the assignment of the 20 percent rating in February 
1993, the RO evaluated the right shoulder disability as 
traumatic arthritis (DC 5010) with a parallel citation to DC 
5201.  While the 20 percent rating is the maximum available 
under DC 5010, higher ratings are available under the 
diagnostic codes relating to limitation of motion.

The veteran is right-handed; thus, his right upper extremity 
is deemed as the veteran's major arm.  DC 5201, pertaining to 
limitation of motion of the arm, provides a maximum 
40 percent rating for the major arm if motion is limited to 
25 degrees from the side.  A 30 percent rating applies if 
motion is limited to midway between the side and shoulder 
level (45 degrees).  A minimum 20 percent rating applies if 
motion is limited to shoulder level (90 degrees).  38 C.F.R. 
§ 4.71a, DC 5201 (2005).

The medical evidence relevant to the April 2001 claim for an 
increased rating shows that examinations of the right 
shoulder revealed ranges of motion as follows:  June 2000, 
80 degrees; January 2002, 90 degrees; February 2002, 
70 degrees; June 2002, 90 degrees; January 2004, 60 degrees; 
June 2004, 100 degrees.  The Board notes that a June 2004 
consultation report from the Florida Orthopaedic Institute 
attributed part of the veteran's symptoms (such as loss of 
internal rotation) to his right shoulder disability, which 
was getting worse symptomatically.  

(After the October 2004 arthroplasty, the surgeon was able to 
bring the right shoulder through full range of motion.  
However, a 100 percent schedular rating is already in effect 
for right shoulder disability as of October 4, 2004, based on 
the shoulder replacement surgery and the provisions of a 
diagnostic code that governs prostheses.  38 C.F.R. § 4.71a, 
DC 5051 (2005).  That 100 percent schedular rating will 
remain in effect until January 1, 2006.)

Conceivably, these limitation of motion findings might met 
the criteria for a 30 percent rating under DC 5201 because 
some of the readings more nearly approximate the criterion of 
limitation to midway between the side and shoulder level 
(45 degrees), instead of the criterion for limitation to 
shoulder level (90 degrees).  See 38 C.F.R. § 4.7.    

However, the evaluation of a musculoskeletal disability also 
requires consideration of all of the functional limitations 
imposed by the disorder, including pain, weakness, limitation 
of motion, and lack of strength, speed, coordination or 
endurance.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
In addition to the limited motion, prior to the October 2004 
surgery the right shoulder disability was manifested by 
instability, pain, and limited endurance.  The disability in 
the right shoulder was of sufficient severity to warrant 
replacement of the shoulder.  The Board finds that the 
additional functional limitations in the right shoulder, due 
primarily to pain, are equivalent to limitation of motion of 
the shoulder to midway between the side and shoulder level.  
For that reason, the veteran's right shoulder disability met 
the criteria for a 30 percent rating prior to the assignment 
of the 100 percent rating effective October 4, 2004.

But that is not the end of the inquiry.  When granting an 
increased rating, the Board must explain why a higher rating 
is not warranted.  Shoemaker v. Derwinski, 3 Vet. App. 248, 
253 (1992).  In accordance with DC 5201, a maximum 40 percent 
rating is applicable if the functional limitations are 
equivalent to limitation of motion to 25 degrees from the 
side.  Although the veteran experiences pain with use of the 
shoulder, he is able to maintain functional use of the right 
shoulder.  None of the evidence shows any atrophy in the 
muscles of the right arm or right shoulder.  The examiner in 
June 2002 noted that the veteran had very muscular upper body 
development, and appeared to be a body-builder.  The veteran 
denied being a body-builder, but the examiner also found 
calluses on the palms of both hands "similar to what is seen 
with overuse of the hand or constant rubbing of the skin."  
Although the veteran was unable to explain why he had the 
calluses, it is apparent that he continues to have 
significant functioning in the right shoulder, in that the 
muscles continue to be well developed.  The Board finds, 
therefore, that the functional limitations in the right 
shoulder are not equivalent to limitation of motion to 
25 degrees from the side.

In sum, prior to October 4, 2004, the veteran's right 
shoulder disability warranted a 30 percent rating.  

Evaluation of the Right Elbow Disability

The veteran also seeks an increase in the 20 percent rating 
assigned to his right elbow disability in April 2001.  In a 
June 2004 rating decision the RO awarded a temporary total 
disability rating for the right elbow disability effective 
from February 23, 2004, to October 1, 2004, and reduced the 
rating to 20 percent effective October 1, 2004.  Because the 
100 percent rating was a temporary rating awarded pursuant to 
38 C.F.R. § 4.30 (2005) for convalescence after the February 
2004 surgery, the Board will consider whether the criteria 
for a higher schedular rating were met during the pendency of 
his claim and appeal.  (This differs from the right shoulder 
disability discussed above, which is now rated 100 percent 
rating on a schedular basis, rather than under the provisions 
of 38 C.F.R. § 4.30.) 

The arthritis/bursitis/tendonitis in the right elbow is 
evaluated as degenerative arthritis based on limitation of 
motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5019, and 
5024.  

A 50 percent rating is warranted if flexion of the forearm of 
the major extremity is limited to 45 degrees; a 40 percent 
rating is warranted if flexion of the forearm of the major 
extremity is limited to 55 degrees; a 30 percent rating is 
warranted if flexion of the forearm of the major extremity is 
limited to 70 degrees; a 20 percent rating is warranted if 
flexion of the forearm of the major extremity is limited to 
90 degrees; and a 10 percent rating is warranted if flexion 
of the forearm of the major extremity is limited to 
100 degrees.  38 C.F.R. § 4.71a, DC 5206.  

A 50 percent rating is warranted if extension of the forearm 
of the major extremity is limited to 110 degrees; a 
40 percent rating is warranted if extension of the forearm of 
the major extremity is limited to 100 degrees; a 30 percent 
rating is warranted if extension of the forearm of the major 
extremity is limited to 90 degrees; a 20 percent rating is 
warranted if extension of the forearm of the major extremity 
is limited to 75 degrees; and 10 percent rating is warranted 
if extension of the forearm of the major extremity is limited 
to 60 or 45 degrees.  38 C.F.R. § 4.71a, DC 5207 (2005).

A review of the medical evidence relevant to the April 2001 
claim for an increased rating shows that examinations of the 
right elbow revealed ranges of motion as follows:  April 
2001, 30 degrees of extension to 90 degrees of flexion; 
January 2002, 100 degrees of flexion; February 2002, 
50 degrees of extension to 85 degrees of flexion; June 2002, 
5 degrees of extension to 120 degrees of flexion; January 
2004, extension of 30 degrees and flexion of 90 degrees; and 
in February 2004, extension of 20 degrees and 100 degrees of 
flexion.  

The veteran underwent arthroscopic surgery on the right elbow 
in February 2004 with extensive surgical debridement of the 
joint.  He continued to complain of pain after the surgery, 
and examination in June 2004 showed extension of 30 degrees 
and full flexion.  Examination in July 2005 showed 35 degrees 
of extension and 95 degrees of flexion.

As the RO noted in a November 2004 decision, the right elbow 
disability continued to require six months' convalescence for 
recuperation according to a March 2004 VA orthopedic clinic 
consultation, and there still was significant right elbow 
pain in June 2004.  A 100 percent rating has been in effect 
from the date of the right elbow osteocapsular arthroplasty 
(February 23, 2004) through September 30, 2004.  See 
38 C.F.R. § 4.30 (2005).

According to a June 2004 consultation report from the Florida 
Orthopaedic Institute, part of the veteran's symptoms (such 
as loss of internal rotation) were related to his right 
shoulder disability, which was getting worse symptomatically.  

In accordance with DCs 5206 and 5207, a 30 percent rating is 
warranted if flexion is limited to 70 degrees or if extension 
is limited to 90 degrees.  None of the medical evidence shows 
that flexion or extension of the right elbow is so limited; 
the most favorable limitation of extension was 50 degrees, 
and the most favorable limitation of flexion was 85 degrees.  
The Board finds, therefore, that the criteria for entitlement 
to a rating in excess of 20 percent based solely on a 
straightforward application of the specific limitation of 
motion criteria are not met.

However, as noted above with respect to the right shoulder 
disability, the evaluation of a musculoskeletal disability 
requires consideration of all of the functional limitations 
imposed by the disorder, including pain, weakness, limitation 
of motion, and lack of strength, speed, coordination or 
endurance.  Spurgeon, supra.  

In addition to the limited motion, the right elbow disability 
is manifested by pain and limited endurance.  The medical 
evidence and hearing testimony clearly document the veteran's 
complaints of pain and the ongoing medical treatment for the 
right elbow disability.  According to DC 5206, the limited 
flexion of the right elbow would support the 20 percent 
rating that has been assigned.  Thus, the Board concludes 
that the additional functional limitations in the right 
elbow, due primarily to pain, are equivalent to limitation of 
flexion of the forearm to 70 degrees.  For that reason, the 
veteran's right elbow disability meets the criteria for a 
30 percent rating.

When granting an increased rating, the Board must explain why 
a higher rating is not warranted.  Shoemaker, 3 Vet. App. 
at 253.  In accordance with DCs 5206 and 5207, a 40 percent 
rating is applicable if flexion is limited to 55 degrees or 
if extension is limited to 100 degrees.  Although the veteran 
experiences pain with use of the elbow, he is able to 
maintain functional use of the joint.  As previously stated, 
none of the evidence shows any atrophy in the muscles of the 
right arm.  The examiner in June 2002 described the veteran's 
upper body development as that of a body-builder, and also 
found calluses on the palms of both hands indicative of 
extensive use of the hands.  It is apparent that the veteran 
continues to have significant functioning in the right elbow, 
and the Board finds that the functional limitations in the 
right elbow are not equivalent to limitation of flexion to 
55 degrees or limitation of extension to 100 degrees.


ORDER

Service connection for hypertension is denied.

Service connection for a right wrist disability is denied.

Service connection for ulnar neuropathy of the right forearm 
and hand is granted.

A 30 percent rating for post-operative residuals of a right 
shoulder dislocation is granted prior to October 4, 2004.

A 30 percent rating for post-operative 
arthritis/bursitis/tendonitis of the right elbow is granted.


REMAND

Additional development is necessary with regard to the claims 
for an increased rating for a hiatal hernia (now rated 30 
percent) and for a TDIU rating.

Increased rating for hiatal hernia

In June 2002, the RO denied a claim for an increased rating 
for a hiatal hernia (rated 30 percent).  The veteran appealed 
this issue in his January 2003 notice of disagreement.  
However, the RO has not provided the veteran with a statement 
of the case on this issue.  The Board must therefore remand 
that issue for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Prior to 
issuance of such a statement of the case, the RO should 
review all the evidence of record, including any relevant 
evidence that has been submitted since the RO's last rating 
decision on the matter.

In addition, prior to the issuance of the statement of the 
case on this issue, the RO should ensure that it has received 
all relevant treatment records.  A March 2002 VA digestive 
conditions examination recommended review of certain VA 
outpatient treatment records (a VA community-based outpatient 
clinic in Ellenton, Florida) as well as the recent results of 
any upper GI series or esophagogastroduodenoscopy.  These 
recommendations suggest that the most recent VA examination 
may not be adequate in that it is not fully informed of the 
veteran's entire clinical picture.  Therefore, on remand, the 
RO should obtain copies of all VA treatment records relating 
to his hiatal hernia and should schedule the veteran for a 
new VA examination that considers all of the veteran's 
medical history.  If an upper GI series or 
esophagogastroduodenoscopy is warranted, such examination 
should also be completed at this time. 

TDIU rating

The veteran claims to be unemployable due to his service-
connected disabilities.  Effective October 2004, the RO 
awarded a schedular 100 percent rating for the service-
connected right shoulder disability.  In general, the 
assignment of a 100 percent schedular rating for a service-
connected disability would render moot a claim for a TDIU 
rating.  See Herlehy v. Principi, 15 Vet. App. 33 (2001) (per 
curiam); VAOPGCPREC 6-99 (June 7, 1999).  However, in this 
case, the 100 percent schedular rating for the right shoulder 
disability is based on arthroplasty of the right shoulder, 
and it is scheduled to be reduced to 30 percent in January 
2006; moreover, the 100 percent schedular rating does not 
address whether the veteran is incapable of substantially 
gainful employment prior to the surgery.  Therefore, the 
claim for a TDIU rating is not moot.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  For the above purpose of one 
60 percent disability, or one 40 percent disability in 
combination, disability of one upper extremity is considered 
as one disability.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantially gainful employment.  
38 C.F.R. § 4.16(a) (2005).  

The veteran retired from the United States Postal Service in 
September 1998 due to disability.  

As discussed above, the Board has awarded increased ratings 
for two of his service-connected disabilities: the right 
shoulder disability (30 percent prior to October 4, 2004) and 
the right elbow disability (30 percent).  Since these 
disabilities involve the same upper extremity, they are 
treated as a single disability for TDIU rating purposes.  See 
38 C.F.R. § 4.16(a).  Additionally, a 30 percent rating is in 
effect for a third service-connected disability, that is, a 
hiatal hernia.  And finally, in this decision, the Board has 
awarded service connection for ulnar neuropathy of the right 
forearm and hand.  The increased ratings and new award of 
service connection may affect the veteran's claim for a TDIU 
rating.  

At the same time, the evidence raises a question as to 
whether the veteran's service-connected disabilities render 
him incapable of substantially gainful employment.  See 
38 C.F.R. § 4.16(a).  The veteran suffers from a number of 
non-service-connected disabilities, including spondylosis of 
the cervical spine with a herniated nucleus pulposus at C4-C5 
and C5-C6 and radiculopathy causing pain and weakness in both 
upper extremities; degenerative disc disease of the lumbar 
spine, status post laminectomy; arthropathy in both knees, 
status post surgery; migraine headaches; hypertension; and 
depression.  That having been noted, assuming that the 
veteran's service-connected disabilities meet all percentage 
requirements under 38 C.F.R. § 4.16(a), it is not clear if 
the service-connected disabilities render him incapable of 
substantially gainful employment.  Therefore, more 
development as to the effect of the service-connected 
disabilities on employability is desirable.

Accordingly, the Board REMANDS the claims for an increased 
rating for a hiatal hernia and for a TDIU rating for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any service-
connected disability since August 2005.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  In addition, the 
RO should obtain copies of treatment 
records from the VA community-based 
outpatient clinic in Ellenton, Florida, 
from 2002 to the present, including any 
upper GI series or reports of 
esophagogastroduodenoscopy.   

2.  The RO should schedule the veteran 
for a new VA examination.  The claims 
folder must be provided to the examiner.  
If esophagogastroduodenoscopy or upper GI 
series is warranted, such examination 
should also be completed at this time.

3.  The RO should obtain the documents 
pertaining to the veteran's receipt of a 
disability annuity from the Office of 
Personnel Management (OPM) and the 
medical records relied upon concerning 
that claim.

4.  Then, the RO should provide the 
veteran a VA medical examination to 
assess the effect of his service-
connected disabilities and to determine 
if he is precluded from following 
substantially gainful employment due to 
his service-connected disabilities.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.

5.  The RO should also readjudicate the 
claim for an increased rating for a 
hiatal hernia.  If the decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a statement of the 
case and the appropriate opportunity to 
perfect the appeal by filing the 
prerequisite substantive appeal (e.g., VA 
Form 9).

6.  The RO should then readjudicate the 
claim for a TDIU rating.  If the decision 
remains adverse to the veteran, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond.  The RO should 
then return the case to the Board for its 
review, as appropriate.

The Board expresses no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat the claims expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 U.S.C. 
§§ 5109B, 7112 (West Supp. 2005).


	                        
____________________________________________
	PANAYOTIS LAMBRAKOPOULOS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


